          Case 1:12-cr-00679-ER Document 47 Filed 04/09/21 Page 1 of 1

                                     Mark S. DeMarco
                                        Attorney At Law
                                   3867 East Tremont Avenue
                 4/9/2021           Bronx, New York 10465
                                         718 239 7070
                                       Fax 718-239-2141
                                      MSDLaw@aol.com

                                             April 9, 2021

The Honorable Edgardo Ramos
United States District Judge
United States District Court
Southern District New York
40 Foley Square
New York, NY 10007

BY ELECTRONIC MAIL & ECF

                                             Re:      United States v. Quran Nichols
                                                      12 Cr. 679 (ER)
Your Honor:

       With the Government’s consent, it is respectfully requested that the VOSR conference
scheduled for May 11, 2021, be advanced to April 23, 2021, so that Mr. Nichols may resolve this
case.

       Thank you for your attention to this matter.


                                             Respectfully submitted,



                                             Mark S. DeMarco


cc:    Daniel Wolf, Esq.
       Assistant United States Attorney
       By Email
The May 11 VOSR conference is hereby adjourned to April 23, 2021 at 12:00 p.m.
The conference will be held remotely and by telephone. The parties are instructed
to call (877) 411-9748 and enter access code 3029857# when prompted.
SO ORDERED.



                                                           4/9/2021
